ORDER
This matter came before the Court on the Joint Petition of the Attorney Grievance Commission of Maryland and Respondent, John A. Mattingly, Jr., to suspend the Respondent, by consent, from the practice of law.
The Court having considered the Petition, it is this 15th day of March, 2011,
ORDERED, by the Court of Appeals of Maryland, that the Respondent, John A. Mattingly, Jr., be and he is hereby suspended for a period of ninety (90) days, by consent, from the practice of law in the State of Maryland, and it is further
ORDERED, that the effective date of the Respondent’s suspension is April 1, 2011, and it is further
ORDERED, that the Clerk of this Court shall, on April 1, 2011, remove the name of John A. Mattingly, Jr. from the register of attorneys in the Court and certify that fact to the Client Protection Fund and all Clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-772(d).